Citation Nr: 1503211	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1941 to August 1961.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran testified at a videoconference hearing before the
Undersigned; a transcript of the hearing is of record.

The Board remanded the appeal in November 2013 for additional evidentiary development.

In April 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current gastrointestinal disability developed many years after service and is not related to service.





CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2009, prior to the initial February 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran underwent VA examinations in January 2010 and December 2013.  The examination reports reflect review of the claims file, a thorough examination of the Veteran, and an opinion supported by sufficient rationale, and are therefore collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran testified during a Board hearing in October 2013, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Service Connection for Gastrointestinal Disability

The Veteran asserts that his gastrointestinal (GI) problems are a direct result of an in-service appendectomy.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Turning to the evidence, service treatment records (STRs) indicate that the Veteran underwent an appendectomy in August 1942.  Subsequent STRs document acute enteritis (December 1942), abdominal pain (April 1944, March 1946, and October 1946), gastric strain (June 1946), acute gastroenteritis (February 1959), and active duodenal ulcer (May 1960).  On retirement examination, a history of appendicitis was noted.  Physical examination revealed an appendectomy scar.  No other ongoing GI findings were noted.

Following service, December 2004 and January 2005 private treatment records are silent for any GI complaints or symptoms.   In November 2008, the Veteran complained of an abdominal mass, mostly in left lower quadrant.  He reported a history of left indirect inguinal hernia.  An abdominal ultrasound was essentially negative; his pancreas was poorly visualized secondary to bowel gas.  The examiner assessed chronic constipation.   In September 2009, the Veteran presented twice to the emergency room (ER) with complaints of left lower abdominal pain.  An acute abdominal series was negative.  An October 2009 VA treatment record notes a diagnosis of helicobacter pylori infection (HPI).  In October and November 2009, the Veteran presented for a hernia evaluation.  Physical examination revealed a mass of the left lower quadrant.  CT scans of the abdomen showed no evidence of abnormality.  A December 2009 ultrasound revealed a left ventral hernia. 

On January 2010 VA examination, the Veteran complained of intermittent lower abdominal pain which began in September 2009 and had occurred once or twice a month.  Examination revealed no residuals of the appendectomy scar.  The examiner opined that the current abdominal pain was not related to his appendectomy scar, reasoning that none of the diagnoses found in the claims file pointed to the abdominal pain being due to or a residual of his appendectomy.

A March 2010 VA treatment record indicates that the Veteran underwent a repair of spigelian hernia in January 2010.  In December 2011, the Veteran was again positive for HPI.  In January 2012, the Veteran reported that he had visited the ER 3 to 4 times in the previous year due to abdominal pain.  

On December 2013 VA examination, the Veteran reported periodic abdominal pain  relieved by standard ulcer therapy, as well as mild nausea and vomiting 4 or more times per year with a duration of less than a day.  He reported a bilateral inguinal herniography sometime in the 1970s or 80s.  He denied any other GI procedures, trauma, injury, or symptoms.  Physical examination revealed no hernia, tenderness, or masses.  Bowel sounds were normal. 

Following review of the claims file, the examiner opined that it is less likely than not that the Veteran's current GI disabilities are causally related to service, to include in-service treatment for appendicitis, gastroenteritis, and a duodenal ulcer.   Regarding the bilateral inguinal and left lateral ventral hernias, the examiner noted that there were no findings related to a hernia in the STRs.  The examiner acknowledged the Veteran's report of a hernia repair within one year after service, but noted there were no records of surgery.  He indicated that a hernia can be caused by any condition that increases the pressure of the abdominal cavity, including obesity, heavy lifting, chronic cough, straining at bowel movement, chronic lung disease, and a positive family history.  Although the examiner noted the incidence of inguinal hernia is 3 times higher in patients who have had an appendectomy, he stated there was no evidence that appendectomy causes hernia.  He also reasoned that since the appendectomy was on the right side, it was unlikely that the bilateral inguinal hernia or left lateral ventral hernia were etiologically related to the appendectomy.

The examiner further opined that the Veteran's symptoms of vomiting and diarrhea may be associated with acute gastroenteritis and acute appendicitis, but if these occurred in-service, it is unlikely to have caused the hernias since they were not noticed on separation examination.  He stated that gastroenteritis is caused by an infectious agent and with treatment and proper hydration and feeding, there is minimal morbidity, mortality, or ongoing residual.  Here, the examiner noted that the Veteran was diagnosed with peptic ulcer disease (PUD) in-service in 1960, but there was no evidence of prolonged vomiting to result in increased abdominal pressure and the hernias were not noted at retirement or within the first year after military separation.

Regarding the Veteran's symptom of abdominal pain, the examiner noted that there is no evidence that ongoing chronic abdominal pain started within one year of military separation, and records evidenced indicate first treatment in the mid-2000s.  He found that the lateral ventral hernia diagnosed in 2009 is as likely as not a reasonable etiology for the current abdominal pain complaints.  The examiner further found that while PUD can be associated with abdominal pain, the location is more likely to be in the epigastric area rather than in the lower abdominal area.  He also stated that intra-abdominal adhesions were not evidenced, and there was no diagnosis or treatment of bowel obstruction which would be expected with adhesions, which made it unlikely the abdominal pain was related to the in-service appendicitis or appendectomy.

Finally, regarding the treated HPI, the examiner noted that HPI, NSAID use and physiologic stress account for the majority of cases of PUD, with approximately 60 percent of duodenal and gastric ulcers being positive for HPI.  He further found that HPI and NSAIDs are synergistic with respect to the development of PUD.  The examiner highlighted a May 2010 note indicating HPI was being treated with Omeprazole, and a November 2010 note indicating Prevpac antibody completion for HPI with negative stool antigen in February 2012, which would indicate the antibody was being used prophylactically to prevent PUD recurrence.  The examiner indicated that while HPI could be a cause of in-service PUD, it should be expected that ongoing active HPI would continue to cause PUD and an ongoing PUD condition or treatment was not evidenced, suggesting the infection is a new and separate condition.  He noted that appendicitis and gastroenteritis were temporary and treated in-service conditions and scientific evidence does not support long-term complications to be PUD or HPI.  He also found it unlikely that PUD causes HPI.

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disability.

The STRs corroborate the Veteran's assertion that he underwent an appendectomy and endured other GI disabilities during service.  However, the STRs are negative for chronic residuals of the 1942 appendectomy and the 1960 retirement examination was negative for any residuals or other ongoing GI problems.

Moreover, the first documented medical report of a GI disability came in 2008, over 47 years after separation from service.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's GI system for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

Additionally, the record weighs against a finding of a nexus.  The Board has considered the Veteran's statements asserting a nexus between his current GI problems and his active duty service.  In this regard, the Board notes that the Veteran is competent to report gastrointestinal symptoms that are readily observable through his senses, and do not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide an opinion regarding the etiology of his GI disability because he lacks the required medical skill and knowledge.  

Instead, the only competent medical evidence of record concerning nexus are the January 2010 and December 2013 VA examination reports, which concluded that the Veteran's current GI disabilities are less likely than not related to service, to include the in-service appendectomy.  Taken together, these opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).   

Finally, the Board acknowledges that some chronic diseases, such as duodenal ulcers, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  In this case, although the Veteran was diagnosed with a duodenal ulcer in service in 1960, the Board need not examine whether such manifestation was to a degree of 10 percent or more, as the evidence reflects that the Veteran does not currently evidence duodenal ulcers.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The Court of Appeals for Veterans Claims (Court) has since has clarified that this requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Here, the above-cited probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of duodenal ulcers, and he has not had such a diagnosis at any time during the pendency of this claim.  Such affirmative evidence of the lack of current disability rebuts entitlement to service connection on a presumptive basis for duodenal ulcers.  Moreover, absent a current diagnosis of duodenal ulcers, the Board need not explore whether service connection for said chronic disease can be established via a continuity of symptomatology under 38 C.F.R. § 3.303(b).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a gastrointestinal disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a gastrointestinal disability is denied.




REMAND

In its November 2013 remand, the Board instructed the RO to obtain an addendum opinion regarding his claim for bilateral hearing loss.  Specifically, the Board instructed the examiner to accept as true the Veteran's statements to the effect that he experienced in-service noise exposure and rock debris in his ears while serving as a demolition specialist.  The December 2013 supplemental opinion did not address the Board's instructions.  Instead, the supplemental opinion appears to be a duplicate of the previous August 2012 VA audiology examination.  The RO thus failed to comply with the Board's remand instructions, and another remand is required.  Stegall v. West, 11 Vet. App. 268, 270-271.

The Board also notes that the opinions of record rely on the fact that the Veteran exhibited normal hearing upon separation.  However, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2014).  On remand, the supplemental opinion must also address whether the Veteran's bilateral hearing loss may be related to service even though hearing loss was not shown at separation.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the VA examiner who provided the December 2013 opinion (or another qualified examiner, if unavailable) for preparation of an addendum. The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced in service noise exposure and rock debris in his ears while serving as a demolition specialist.  Moreover, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran sustained acoustic trauma in service.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative with an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


